Citation Nr: 0029936	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic brain 
syndrome due to brain trauma, with anxiety, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for cervical spine 
arthritis with limited motion, current evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to June 
1955.  This appeal arises from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of this appeal, the RO increased the 
evaluation assigned the service-connected chronic brain 
syndrome due to brain trauma, with anxiety, from 10 to 30 
percent, and the service-connected cervical spine arthritis 
with limitation of motion from 10 to 20 percent, both 
effective in April 1997.  The veteran's appeal concerning 
these issues remains before the Board of Veterans' Appeals 
(Board).  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In communications to the RO, the veteran has discussed 
various issues, including the need for stronger pain 
medication and new glasses, loss of balance attributed to the 
residuals of a stroke, the onset of Parkinson's' Disease, the 
onset of arthritis in other parts of his spine, and 
entitlement to total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.  To the extent that his 
statements represent claims for disabilities, these are 
inferred. In addition, the Board notes that a March 1999 
medical evaluation reflects that the veteran has a diagnosis 
of Post-Traumatic Stress Disorder (PTSD) secondary to combat 
experiences in the Korean Conflict.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's chronic brain syndrome due to brain trauma, 
with anxiety, is currently manifested by occupational and 
social impairment with no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  The veteran's cervical spine arthritis is currently 
manifested by no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation greater 
than 30 percent for chronic brain syndrome due to brain 
trauma, with anxiety, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.31, 4.126, 4.130, 4.132, Diagnostic Code 9403 (1999).

2.  The criteria for the assignment of an evaluation greater 
than 20 percent for cervical spine arthritis with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.44, 
4.45, 4.71a, Diagnostic Code 5010-5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Regulations require review of the recorded 
history of a disability.  However, they do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Chronic Brain Syndrome due to Brain Trauma with Anxiety

Service connection was originally granted for a disability 
described as "chronic brain syndrome, mild contusion, with 
anxiety," by a rating decision dated in September 1956.  A 
30 percent evaluation was assigned, effective in June 1955.

In May 1963, the RO proposed to reduced the evaluation to 10 
percent, based in part on the results of an April 1963 
examination report, which reflected no evidence of chronic 
brain syndrome, and no other definite psychiatric or 
neurological residuals of the inservice skull fracture.  The 
report further shows that the examiner observed no definite 
or marked personality disorder during his interview of the 
veteran; and that the veteran's reported work record was 
described as fairly good.  Any present difficulties-i.e., 
complaints of confusion on the job, and being arrested for 
being drunk and disorderly-were felt to be associated with 
adult situational reaction, and the veteran was advised to 
stop drinking to excess.  The veteran expressed no other 
complaints.  The examiner diagnosed chronic brain syndrome 
following fracture of the skull by history; and linear 
fracture of the skull, coronal suture, bilaterally, 
asymptomatic.  The veteran was found to be competent.  The 
reduction became effective in August 1963.  The disability 
description was then revised to "chronic brain syndrome 
associated with brain trauma."

This 10 percent evaluation was confirmed and continued until 
June 1998, when it was increased to 30 percent, effective in 
April 1997.  The increase was based, in part, upon the 
results of VA examinations conducted in September 1997 and 
February 1998.

The September 1997 VA examination report reflects complaints 
of daily headaches.  The veteran also reported that he had 
consumed large amounts of beer until several months earlier.  
The examiner found the veteran to be oriented to person, 
place, and date; but to have some difficulty with recent and 
remote memory.  Interpretation of proverbs was concrete.  
Pupils were equal and reactive, and the disks were sharp, 
bilaterally.  Cranial nerve function was normal; as were 
motor, sensory, and reflex findings.  The examiner recorded 
an impression of mild organic brain syndrome without specific 
focal abnormality, and opined that the veteran's condition 
was "possibly related to excessive use of alcohol."

The February 1998 report shows that the veteran presented 
with complaints of irritability, anxiety, insomnia, and 
depression.  He reported that he drinks, daily, until he 
passes out, consuming 3/4 of a case of beer every day for the 
past 30 years.  He further reported an employment history of 
various jobs following active service-construction, 
insurance, odd jobs-until employment with the U.S. Post 
Office (U.S.P.S.), for which he worked 25 years, until 
retirement.  The examiner noted that the veteran was 
pleasant, cooperative, and disheveled, but that he exhibited 
anxious mood and affect.  He was alert and oriented times 
four, and exhibited good eye contact and normal speech.  
Psychomotor, memory, and abstractions were found to be 
normal.  Thought content and thought processes were without 
abnormality.  The examiner diagnosed longstanding alcohol 
dependence with substance-induced mood disorders, and 
assigned a Global Assessment of Functioning (GAF) of 65.

In assigning the higher, 30 percent, evaluation, the RO again 
revised the disability description to reflect the re-
emergence of anxiety as part of the service-connected 
disability.  This evaluation has been confirmed and continued 
to the present.

The 30 percent evaluation currently assigned the veteran's 
service-connected chronic brain syndrome due to brain trauma, 
with anxiety, was accorded under the general rating formula 
for mental disorders contained in 38 C.F.R. § Part 4, for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behaviors, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A higher, 50 
percent, evaluation is afforded for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is afforded for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is accorded where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9403.  

Under the diagnostic criteria, consideration should be given 
to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. §§ 4.126.

The veteran has appealed the 30 percent evaluation assigned 
his service-connected chronic brain syndrome due to brain 
trauma, with anxiety, and contends that a higher evaluation 
is warranted therefore.  Specifically, he argues that he is 
unable to maintain any kind of social or interpersonal 
relationships with most people, and that he is unable to work 
due to his anxiety and chronic brain syndrome.

VA and private outpatient records show that the veteran has 
consistently received treatment, including prescription 
medication, for symptoms such as anxiety and depression, 
sleeplessness, nervousness, irritability, feelings of 
detachment and isolation, and avoidance.  Nonetheless, for 
the following reasons, after review of the record, the Board 
finds that the veteran does not exhibit the symptoms required 
for the assignment of a higher evaluation for this service-
connected disability.

First, the evidence of record does not reveal overall 
objective observations of the type of symptomatology required 
for the higher evaluations.  There are no findings of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; disorientation to time or place; 
suicidal ideation; illogical, obscure, or irrelevant speech; 
impaired impulse control; neglect of personal hygiene; 
flattened affect; difficulty understanding complex commands; 
impaired judgment or abstract thinking; or difficulty 
establishing and maintaining effective work and social 
relationships.  Rather, medical records, including the VA 
examination reports discussed in greater detail, above, 
document that the veteran has consistently denied 
experiencing hallucinations, or delusions.  And, while he has 
reported past suicidal ideation, medical evidence shows that 
he has consistently denied current suicidal or homicidal 
ideation.  In addition, he has consistently been found to be 
oriented to person, place, and time; and to exhibit fair 
judgment.  He has consistently been found to be competent, 
and he has been observed to manage his own affairs for some 
time.  Furthermore, these records reveal that the veteran's 
thought processes have been described as well-organized and 
without abnormality; his intellect, as average to above-
average; and his level of understanding, within normal 
limits.  Finally, the veteran's service-connected disability 
has consistently been described as "mild."  In March 1999, 
the chronic brain syndrome was described as mild.  The 
September 1997 VA report also contains an impression of mild 
chronic brain syndrome. Although the February 1998 report 
shows that a GAF of 65 was assigned, the Board notes that the 
examining physician then diagnosed alcohol dependence and 
substance-induced mood disorder, rather than chronic brain 
syndrome, thus attributing any observed impairment to his 
nonservice-connected alcohol dependence/abuse condition 
rather than to the service-connected neuro-psychiatric 
disorder.  Similarly, although a March 1999 medical record 
contains a GAF of 50, the diagnostic impression was "Chronic 
Delayed PTSD with Depression GAF 50" and "Mild Organic 
Brain Syndrome due to injury 1950's."  Thus, this GAF score 
was not attributed solely to the service connected 
disability.

Second, while the evidence reflects some evidence of 
symptomatology required for higher evaluations, these 
instances may be explained as attributed to diagnoses or 
conditions other than the service-connected chronic brain 
syndrome, or may be viewed as an isolated and infrequently 
experienced symptom that, by and of itself, does not warrant 
the assignment of a higher evaluation.  Specifically, 
outpatient treatment records show the veteran was observed to 
speak in rambling and slurred speech in February 1998.  
However, these records also reflect that the veteran was then 
observed to walk with an unsteady, staggering gait; and that 
he reported an episode of weakness on one side and inability 
to speak which had occurred approximately two weeks earlier.  
A subsequent entry notes that the veteran had sustained an 
episode of possible transient ischemic attack.  Previously, 
in June 1997, the veteran had also been observed to be 
unsteady.  At this time, an impression was recorded of 
hypotension, likely due to prescribed medication.  In 
addition, the veteran was noted to exhibit pressured speech 
in June 1997; but in August 1997, pressured speech was found 
to be diminished.  This manifestation was not observed 
thereafter.  Concurring, the February 1998 report reflects 
his speech was normal.  Treatment records further document 
memory impairment in June 1997, April 1998, and October 1998.  
Yet, these deficiencies appear to be, overall, to a slight 
degree only, and to involve only recent memory.  For example, 
while the veteran was found to be a poor historian in April 
1998, testing by Mini Mental State Examination in October 
1998 showed recent memory off by only one of three items.  
And, while a September 1997 report of VA examination for 
spine notes the veteran exhibits especially poor memory, 
reports of VA examinations specifically for neuropsychiatric 
disabilities do not concur, noting that the veteran could 
recall two of three objects in September 1997, and three of 
three objects in February 1998.  Moreover, treatment records 
document another possible explanation for periods of greater 
memory loss:  his consistent and long-term alcohol abuse and 
dependence.  Other than a brief period of time in 1997, when 
the veteran attempted to abstain, treatment records show that 
he himself reported frequent and extensive alcohol abuse with 
associated fighting and black-outs.  In the September 1997 
examination for spine, the veteran reported drinking at least 
nine sixteen-ounce cans of beer per day or about six to nine 
cases every six weeks.  He reported drinking six to nine 
beers per day in February 1998, noting that he drinks to 
relieve his neck pain.  April and October 1998 entries 
showing memory loss also reflect the veteran's self-report of 
drinking.  In April, he stated that he frequently passes out 
after drinking.  In October, in response to warnings that he 
should stop drinking, the veteran stated he cannot and does 
not want to stop.  Hence, the cause of this manifestation is 
also complicated by the veteran's nonservice-connected 
alcohol dependence/abuse problem.  Finally, the February 1998 
report reflects that the veteran was diagnosed with a mood 
disorder.  Notwithstanding, as noted above, the examiner 
attributed this condition to nonservice-connected substance 
dependence/abuse, rather than to the service-connected 
chronic brain syndrome.

Third, although the veteran reports that he is unable to 
maintain any social or occupational relationship, the record 
does not concur.  For example, records in the claims file 
establish that he remained in a stable marriage for 30 years, 
until his wife died, and that together, they raised five 
children.  While the veteran stated he avoids his children, 
treatment entries note that he was in contact with them 
concerning the settlement of his mother's estate, and that he 
spent the Thanksgiving holiday with them in 1998.  In 
addition, the records indicate that the veteran has been 
employed since his discharge from active service:  initially 
in various, intermittent jobs; then with U.S.P.S., where he 
worked 25 years until retirement.  These records further show 
that he has a high school education and some college.  
Finally, while the medical evidence reveals that a 
physician's assistant reported in September 1998 that the 
veteran seemed confused and unable to handle his duties as 
the executor of his mother's estate, a subsequent, October 
1998, entry notes that the veteran had never been ruled 
incompetent and that he had, in fact, managed his own affairs 
independently for several years.  The examiner further 
reported that the veteran then responded courteously to 
queries as to his ability to cope with his mother's estate, 
stating that he could and would handle things on his own.  
The examiner opined that the veteran's judgment is not 
grossly impaired when he is sober.

The Board notes that the veteran exhibits symptoms related to 
his chronic brain syndrome due to brain trauma with anxiety, 
including depression, anxiety, sleeplessness, and mild memory 
loss.  It is expected that the veteran would exhibit symptoms 
associated with his neuro-psychiatric disability, but the 
Board notes that these symptoms are accounted for and 
compensated for by the 30 percent evaluation already awarded.  
Other manifestations, such as speech impairment and 
unsteadiness, mood disorder and periodic serious memory 
deficit, have been shown to be the result of nonservice-
connected conditions, including the January 1998 transient 
ischemic attack, prescription medication-induced hypotension, 
and his long-term alcohol abuse/dependence.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 30 
percent are not met.  Specifically, the medical evidence 
demonstrates that the veteran's service-connected chronic 
brain syndrome due to brain trauma with anxiety is manifested 
by occupational and social impairment with no more than 
occasional decrease in work efficiency and by no more than 
intermittent periods of inability to perform occupational 
tasks.

B.  Cervical Spine Arthritis with Limited Motion

Service connection was originally granted for traumatic 
arthritis of the cervical spine in a June 1956 rating 
decision.  A 10 percent evaluation was assigned, effective in 
June 1955.  In June 1998, the RO increased the evaluation to 
20 percent, effective in April 1997, based, in part, upon the 
results of VA examinations conducted in September 1997 and 
February 1998.  These reports reflect complaints of pain and 
stiffness in his neck, with numbness and tingling radiating 
into his fingers.  The September 1997 report shows objective 
observations of no tenderness or muscle spasm in the cervical 
spine.  There was no evidence of any muscle atrophy or 
weaknesses.  However, hypesthesia was detected in the 4th and 
5th fingers of both hands.  Reflexes were found to be intact; 
and radial pulses, easily palpable.  Range of cervical spine 
motion was measured at 45 degrees extension, 65 degrees 
flexion, and 65 degrees bilateral rotation.  Results of 
X-rays evidenced essentially normal alignment of cervical 
segments without fracture, but with significantly decreased 
disk space at C6-C7 and marginal spurs in the lower segments 
with slight protrusion into the neural foramen at C6-C7.  The 
examiner diagnosed degenerative disc disease and degenerative 
arthritis of the cervical spine.  A report of examination for 
neurology, dated in September 1997, reflects findings of 
normal cranial nerve function without focal findings on 
motor, sensory, or reflex examinations.  The February 1998 
report reflects similar objective findings of no tenderness 
or muscle spasm.  Stiffness was noted; and, while range of 
cervical spine motion was slightly improved in extension, now 
60 degrees, and bilateral rotation, now 70 degrees, flexion 
movement was decreased to 50 degrees and bilateral lateral 
flexion measured 45 degrees.  Reflexes remained intact and 
equal; pulses, palpable; and strength, excellent.  Subjective 
diminution of sensation in the 4th and 5th fingers of both 
hands was also found.  Results of Magnetic Resonance Imaging 
(MRI) conducted in December 1997 reveal a small broad-based 
annular protrusion projecting into the exiting neural 
foramina at C6-C7.  But, the examiner further noted the 
presence of a good peri-neural fat plane around the exiting 
nerve root and opined that the protrusion did not appear to 
cause significant spinal or neural foraminal stenosis.  The 
examiner diagnosed mild, early spondylosis of the cervical 
spine without radiculitis involving either upper extremity; 
and hypesthesia, ring and little finger, of obscure etiology.  
The examiner opined that the symptoms suggested a neuropathy 
of the ulnar nerve at the elbow or the wrist-neither of 
which are service-connected disabilities.

The rating assigned the veteran's service connected cervical 
spine disability was accorded under Diagnostic Code 5010-
5290, for traumatic arthritis of the cervical spine rated as 
limitation of motion of the cervical spine.  See 38 C.F.R. 
§ 4.27.  Under Diagnostic Code 5290, limitation of motion of 
the cervical spine is rated 30 percent when severe, 
20 percent when moderate, and 10 percent when slight.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The vertebrae of the three segments of the 
spine are considered groups of minor joints.  Thus, the 
factors relevant to joint disability warrant consideration.  
See 38 C.F.R. § 4.45.  

The veteran has appealed the 20 percent evaluation assigned 
his service-connected cervical spine arthritis with limited 
motion and contends that a higher evaluation is warranted 
therefor.  Specifically, he argues that clinical findings 
reveal a greater disability in his neck, that he must use a 
cane to ambulate, and that he has sustained several falls due 
to this disability.  Nonetheless, after review of the record, 
the Board finds that the veteran does not exhibit the 
symptoms required for the assignment of a higher evaluation 
for this service connected disability.

In considering limitation of motion under Diagnostic Code 
5290, the Board first notes that the September 1997 and 
February 1998 VA examination reports that range of cervical 
spine motion was measured at 45 degrees extension, 65 degrees 
flexion, and 65 bilateral rotation in September 1997.  Except 
for flexion, which decreased by 15 degrees, measurements 
reported in February 1998 show greater range of motion-
extension to 60 degrees and bilateral rotation to 70 degrees.  
VA and private outpatient records and reports do not suggest 
that the veteran experiences greater limitation of motion 
than this, which is consistent with no more than a 20 percent 
rating for moderate limitation of motion.

Manifestations of a disability may be separately, compensably 
evaluated where they create a separate disability neither 
duplicating nor overlapping another condition.  VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  Diagnostic Code 5003-5010, directs that 
arthritis evidenced by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Code 5200, etc.) unless the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes.  Consequently, the award of a 
separate, compensable evaluation under Diagnostic Code 5010 
is impermissible in the present case, as the veteran is 
already receiving a 20 percent evaluation under Diagnostic 
Code 5290 for limitation of motion.  See 38 C.F.R. § 4.14 
(1999).

Neither higher nor separately compensable ratings are 
appropriate under other diagnostic codes.  The required 
manifestations are either not present, or not attributed to 
the service-connected cervical spine disability.  

A higher evaluation could be warranted for unfavorable 
ankylosis of the cervical spine, under Diagnostic Code 5287; 
for complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), under Diagnostic Code 5286; for  
the residuals of fractured vertebrae, under Diagnostic Code 
5285; or for severe intervertebral disc syndrome, under 
Diagnostic Code 5293.  However, these are not part of the 
service-connected disability.  Neither fracture nor ankylosis 
of the cervical spine is present.  Moreover, results of April 
1998 electromyography (EMG) and nerve conduction studies 
(NCS) show no electro-diagnostic evidence of right cervical 
radiculopathy.  In contrast, right carpal tunnel syndrome and 
right distal ulnar neuropathy were noted, clinically, with 
findings of prolonged medial motor distal latency and 
superimposed compression neuropathy at the elbow.  In 
addition, the examiner who conducted the February 1998 
examination specifically noted that there had been no history 
of radiculopathy and diagnosed mild, early spondylosis of the 
cervical spine without any radiculitis involving either upper 
extremity.  

The veteran has argued that his symptoms of unsteadiness, his 
need for a cane, and his episodes of falling are due to his 
service-connected neck disability.  However, the Board has 
carefully reviewed the medical evidence and finds that the 
record simply does not show that problems with the veteran's 
balance or gait have ever been attributed to his cervical 
spine disability.  Rather, these manifestations have been 
attributed to other, nonservice-connected disabilities.  
These disabilities, discussed in greater detail in the 
section immediately preceding this one, include a possible 
transient ischemic attack incurred in January 1998 and first 
diagnosed in February 1998, hypotension due to prescribed 
medication diagnosed in October 1997, and longstanding 
problems with alcohol dependence/abuse that have been 
diagnosed and referenced throughout the record.

After consideration of the evidence, the Board finds that the 
criteria for an evaluation higher than 20 percent for the 
veteran's service-connected cervical spine arthritis with 
limitation of motion are not met.  Specifically, the 
evidentiary record simply does not establish that the veteran 
exhibits the required symptomatology.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of limitation of movement and 
stiffness were noted by the examiners and considered in the 
ranges of cervical spine motion recorded.  No findings were 
made of abnormal movement, guarding of movement, muscle 
atrophy, weakness, or changes in condition of the skin 
indicative of disuse.  In addition, while the medical records 
show findings of paresthesia, this has been attributed to 
right carpal tunnel syndrome and right distal ulnar 
neuropathy-neither of which has been service-connected.  
Consequently, the veteran's complaints of limitation of 
movement, stiffness, and pain, by themselves, do not support 
an assignment of a higher or separate, compensable evaluation 
other than that which is confirmed by this decision.  As 
discussed above, the rating now assigned for the cervical 
spine disability accounts for the limited motion, weakness, 
and stiffness demonstrated.  The presence of other factors 
listed in 38 C.F.R. § 4.45, are either not contended or not 
shown.


C.  Considerations under 38 C.F.R. § 3.321(b)

This does not, however, preclude the granting of a higher 
evaluation for the veteran's service connected disabilities 
than has been granted herein.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required hospitalization for his disabilities.  
He has required treatment for his chronic brain syndrome due 
to brain trauma with anxiety, but the medical evidence does 
not show that this treatment has been so frequent as to 
render inapplicable the schedular criteria.  And, while the 
veteran has argued that these disabilities render him unable 
to gain and retain employment, the medical evidence does not 
show that he has been found unemployable.  Moreover, he has 
offered no statements indicating that he has been rejected 
for employment opportunities due to these service connected 
disabilities alone.  Rather, the evidence as a whole 
indicates that the veteran was employed in various 
intermittent jobs following his discharge from active 
service, and that he was last employed by the U.S.P.S., 
having worked there for 25 years, until retirement.  
Furthermore, the medical evidence demonstrates that the 
veteran has required treatment for nonservice-connected 
disabilities, such as a possible transient ischemic attack, 
hypotension, and longstanding problems with alcohol 
dependence/abuse and that he has other nonservice-connected 
disabilities, such as carpal tunnel syndrome and right distal 
ulnar neuropathy-to which may be attributed symptoms such as 
loss of balance, slurred speech, memory loss, and paresthesia 
in the fingers.  Thus, the evidence does not show that the 
impairment resulting from his service connected chronic brain 
syndrome and cervical spine disability, alone, markedly 
interferes with his employment.  There is no evidence that 
the impairment resulting solely from these disabilities 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the chronic brain syndrome due to brain 
trauma, with anxiety, and cervical spine arthritis with 
limitation of motion are adequately compensated by the 30 
percent schedular evaluation under Diagnostic Code 9304, and 
the 20 percent schedular evaluation under and Diagnostic Code 
5010-5290.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

A rating higher than 30 percent for chronic brain syndrome 
due to brain trauma, with anxiety, is denied.

A rating higher than 20 percent for cervical spine arthritis 
with limitation of motion is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

